DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 7-12 are pending in the application.
	In Applicant’s response filed 12/15/2020, claims 1-6 were cancelled and new claims 7-12 were added.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aimee E. McVady (Reg. No. 48,720) on 03/01/2021.

The application has been amended as follows: 

Claim 1 was amended as follows:
	--1.  A cable routing system comprising: 
a first cable tray having a plurality of transverse wires and a plurality of longitudinal wires; 
a second cable tray positioned adjacent to the first cable tray, the second cable tray having a plurality of transverse wires and a plurality of longitudinal wires; 
a bracket for joining the first cable tray and the second cable tray, the bracket has a main 
wherein the top edge includes at least one notch at a center of the main body for retaining transverse wires of the adjacent first cable tray and second cable tray; 
wherein the bottom edge has at least one spring arm for holding the bracket in place, the at least one spring arm has a first member extending upwardly away from the main body and a second member extending from the first member and angled downwards toward the main body; 
wherein one of the transverse wires of the first cable tray and one of the transverse wires of the second cable tray are positioned in the at least one notch at the center of the main body of the bracket and are positioned on the at least one spring arm of the bracket; and 
wherein one of the longitudinal wires of the first cable tray and one of the longitudinal wires of the second cable tray are positioned in the bracket between and make contact with the top edge and the at least one spring arm to secure the bracket to the cable tray.--

Reasons for Allowance
	Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 was amended above to positively require that one of the longitudinal wires of each of the first and second cable trays are not only positioned between the top edge and the at least one spring arm, but that they also “make contact with” the top edge and the at least one spring arm.  This limitation was added to more specifically locate the position of the longitudinal wires in the bracket when the cable trays are secured to one another via the bracket.  None of the prior art devices of record teach or disclose a cable routing system as claimed in independent claim 1.  Thus, for at least these reasons as well as the reasons given by Applicant in the response filed 12/15/2020 independent claim is considered to be allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678